Citation Nr: 1203761	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for essential hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  His military records reflect that he served a tour of duty in the Republic of Vietnam as an airman in the United States Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Chicago, Illinois, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and essential hypertension (to include as secondary to service-connected Type II diabetes mellitus.)  During the course of the appeal, the Veteran relocated to the state of Florida and the claims file was transferred to the custody of the St. Petersburg, Florida, VA Regional Office (RO), which is now the agency of original jurisdiction (AOJ) over the current appeal.

In an August 2011 hearing, the Veteran, accompanied by his representative, appeared at the RO to present evidence (accompanied by the appropriate waiver of first review by the AOJ) and oral testimony and arguments in support of his appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  The Veteran's service personnel records and credible oral testimony establish that he was exposed to acoustic trauma from aircraft engine noise during active duty in the United States Air Force.

2.  VA outpatient treatment records show that the Veteran wears binaural electronic hearing aids and has current diagnoses of bilateral sensorineural hearing loss and tinnitus; thus, hearing loss meeting the criteria for a disabling condition for VA compensation purposes has been clinically established.

3.  The medical evidence establishes an objective nexus between the Veteran's bilateral hearing loss and military service.

4.  The medical evidence establishes an objective nexus between the Veteran's tinnitus and military service.

5.  Hypertension did not have its onset during active military service or within one year of service discharge.

6.  Hypertension is not the result of service-connected Type II diabetes mellitus, and is not otherwise objectively demonstrated to have been permanently worsened by Type II diabetes mellitus beyond its normal, natural progression. 

  
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  Hypertension was not incurred, nor is it presumed to have been incurred, in active duty and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for bilateral hearing loss and tinnitus.

As will be further discussed below, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these particular matters on appeal.  

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of diminished hearing acuity in service will permit service connection for chronic hearing loss, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  In this regard, the Board notes that the Veteran's service personnel records factually establish that he served in the United States Air Force and that his duties involved handling cargo, supplies, and aviation ordnance, which placed him in close proximity to military aircraft.  The Veteran has testified at his August 2011 hearing that during service, he worked on the flightline next to aircraft with operating engines, and that he was often exposed to acoustic trauma from aircraft engine noise without the regular use of hearing protection.  As the Veteran's testimony alleging such exposure is consistent with his military service records, the Board finds his testimony to be credible and will concede that he was routinely exposed to the noise of aircraft engines during active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Written statements and oral testimony presented before the Board in an August 2011 hearing also show, in pertinent part, that the Veteran reported onset of intermittent tinnitus symptoms in service, which progressively worsened over time to the point that it has proven to have been very distracting to him.  The Veteran has also presented testimony in which he denied having been exposed to any work-related or recreational acoustic trauma subsequent to his discharge from active duty.  He relates that he was employed for 30 years behind the ticket counter of Delta Airlines, but denied working on the ramp, jetway, or flightline in close proximity to commercial aircraft.  Thereafter, he was employed as an estimator for a roofing contractor and a school bus driver, but he denied having been exposed to any significant noise or acoustic trauma while engaged in these occupations.  The Board has considered the Veteran's written and oral statements and finds them to be credible for the aforementioned facts purported in his testimony.

With regard to the Veteran's claim for VA compensation for bilateral hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  In this regard, although the evidence does not presently include examination reports of audiometric evaluations objectively quantifying the Veteran's present level of hearing acuity in each ear, there are VA audiological treatment records associated with the claims file which establish that the Veteran has a diagnosis of bilateral sensorineural hearing loss of such severity that he was provided with binaural electronic hearing aids.  Thusly, the Board finds that this clinical evidence is sufficient to establish that the Veteran has a current bilateral hearing loss condition that meets the threshold criteria for a disability for VA compensation purposes.  The clinical treatment reports also present a diagnosis of tinnitus.

Having conceded that the Veteran has current diagnoses of chronic bilateral hearing loss and tinnitus, the Board must now consider the objective medical evidence pertinent to his claims for VA compensation for these disabilities.  Although his service treatment records show normal hearing and no diagnosis or treatment of bilateral hearing loss and tinnitus, or otherwise objectively indicate onset of such disabilities during active duty, and although there is no clinical evidence demonstrating onset of sensorineural hearing loss to a compensable degree within one year after his separation from service in January 1971, the clinical evidence indicates that his current bilateral sensorineural hearing loss and tinnitus are the direct result of his exposure to acoustic trauma from aircraft engine noise in service.  Specifically, in an April 2008 opinion from the Veteran's private otolaryngologist, Rockne L. Brubaker, M.D., this physician stated that the Veteran experienced - 

- significant military noise exposure and that is primarily his chief noise exposure throughout his life.  His tinnitus onset was many years ago during and after his military experience and has progressed.  His audiogram demonstrates high frequency moderate sensorineural hearing loss.

In my opinion, it is more likely than not that the [Veteran's] tinnitus and related hearing loss are secondary to his military noise exposure.

In an August 2011 opinion, the Veteran's private audiologist, Albert F. Turri, Au.D., stated that he believed that the Veteran's bilateral hearing loss and tinnitus were at least as likely as not, if not certainly and directly caused by his exposure to acoustic trauma while serving on a military aviation flightline, based on his reported history.

When the evidence discussed above is considered in the context of the Veteran's established history of exposure to military aviation-related acoustic trauma in service, and his credible testimony of no significant subsequent exposure to acoustic trauma post-service, the Board finds that it weighs heavily in favor of the Veteran's claims.  Evidence that is expressly against the Veteran's claims consists of only the normal audiological findings presented in his service treatment records and the absence of a diagnosis of sensorineural hearing loss to a compensable degree within the one-year presumptive period for organic diseases of the nervous system after discharge from active duty in January 1971.  In view of the foregoing discussion, the Board finds that the evidence is at least in equipoise regarding the question of whether or not the current bilateral hearing loss and tinnitus were the direct result of service exposure to acoustic trauma.  Therefore, resolving any doubt in the Veteran's favor, the Board concludes that the facts of the case support a grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for essential hypertension, to include as secondary to service-connected Type II diabetes mellitus.

The Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the Veteran filed his original claim for VA compensation for hypertension in July 2005.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

Letters issued in August 2005 and January 2006 satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Letters dated in March 2006 and September 2006 notified the Veteran concerning (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by collective action of the aforementioned letters.  To the extent that there are any timing defects associated with these letters due to their issuance after the initial adjudication of the hypertension claim, the later notices were followed by subsequent readjudication of the claim, most recently in a supplemental statement of the case issued in August 2009, thereby curing the defective notice error. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In addition, the duty to assist the Veteran has been satisfied.  All relevant records are in the Veteran's claims file, including his service treatment records and current private and VA medical records dated 2000 - 2011.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  The Veteran has had the opportunity to present oral testimony, evidence, and argument in support of his hypertension claim, including at the August 2011 hearing before the undersigned Veterans Law Judge (in which evidence accompanied by waivers of first review by the AOJ were submitted).  The Board has also held the record open for 60 days from the date of this hearing to afford the Veteran an opportunity to submit additional supportive evidence.  Further, he was provided with VA medical examinations pertinent to the hypertension claim in April 2006 and July 2009.  The July 2009 examination's findings and nexus opinion were based on the examiner's review of the pertinent clinical history contained in the Veteran's claims file, a well as from an examination of the Veteran himself.  It is therefore deemed to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 202 (2007).  Although the July 2009 examiner did not have opportunity to review and consider the nexus opinions obtained from private medical physicians in 2011, because of the speculative, generally worded, and thus limited probative value of these private opinions (as will be discussed in the analysis below), the Board finds that that there is no prejudice to the Veteran for the Board to weigh and consider the evidence on the merits.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of elevated blood pressure readings in service will permit service connection for hypertension, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  (In this regard, the Board notes that the Veteran is presently service-connected for Type II diabetes mellitus, rated 20 percent disabling; adjustment disorder with depression, rated 50 percent disabling; bilateral peripheral neuropathy of the upper extremities, with each arm individually rated 20 percent disabling; bilateral peripheral neuropathy of the lower extremities, with each leg individually rated 10 percent disabling; and erectile dysfunction, rated noncompensably disabling.  The Veteran's combined rating for his service-connected disabilities is 80 percent, and he receives special monthly compensation for loss of use of creative organ.  He is currently receiving an award of a total disability rating due to individual unemployability due to his service-connected disabilities.)

As relevant, the Veteran's service treatment records show normal blood pressure readings throughout service and no reported history on the part of the Veteran of having any problems with his blood pressure.  Post-service medical records do not establish onset of hypertension to a compensable degree within one year following his separation from active duty in January 1971, such that service connection for hypertension on a presumptive basis could be awarded under 38 C.F.R. §§ 3.307, 3.309.

The Veteran served in the Republic of Vietnam; his exposure to Agent Orange is therefore presumed.   38 C.F.R. § 3.307(a)(6)(iii) (2011).

Post-service medical records reflect that the Veteran has a current diagnosis of chronic hypertension.  An opinion presented on VA examination in April 2006 shows the Veteran's hypertension was not secondary to or aggravated by his service-connected diabetes mellitus and further found no clinical evidence of kidney disease or renal dysfunction due to diabetic nephropathy.  Similarly, a July 2009 VA examination report presents an opinion, based on review of the Veteran's claims file, that his hypertension was not secondary to or aggravated by his service-connected diabetes mellitus as systemic review indicated normal renal function. 

In support of the Veteran's claim is a July 2011 private medical opinion from Gregory Winters, M.D., who reviewed only the Veteran's post-service medical records and opined that it was at least as likely as not that the Veteran's hypertension was a result of exposure to Agent Orange, stating that "Exposure to Agent Orange are [sic] possibly related to development of hypertension."  The pertinent regulations do not afford any presumption of service connection for hypertension due to Agent Orange exposure.  See 38 C.F.R. § 3.307, 3.309.  A close parsing of the language of Dr. Winter's opinion shows that it is too speculative and general in stating that Agent Orange exposure is possibly related to development of hypertension and therefore the Board finds its probative value to be very weak and equivocal in its use of the word "possibly."  The opinion is furthermore not supported by any detailed rationale or discussion.  The Board thus finds this opinion to be less than probative for purposes of establishing a nexus between the Veteran's hypertension and his period of service.

A July 2011 private medical opinion from J.S. Burgfechtel, M.D., states that it is at least as likely as not that the Veteran's hypertension was the result of diabetes based on the stated rationale that "Diabetes affects kidney and blood vessel function which may be associated with high (blood pressure)."  The Board has considered this opinion and finds it of low probative value towards establishing a definitive link between the Veteran's hypertension and his service-connected diabetes.  Firstly, the current clinical evidence shows that the Veteran does not have any demonstrated kidney dysfunction at the present time, as shown in the prior VA examinations of 2006 and 2009, and Dr. Burgfechtel's opinion does not present a diagnosis of kidney dysfunction as well.  Furthermore, the language of the rationale using the word "may" in the sentence "Diabetes affects. . . blood vessel function which may be associated with high (blood pressure)" is equivocal and does not possess the weightier probative heft of an opinion expressed with language having more certitude.  In view of the weakness of this opinion, the Board finds that it does not establish a definitive medical nexus between the Veteran's hypertension and service.

An August 2011 private medical opinion from Mark E. Molitch, M.D., is even more weakly constructed in its language, merely stating that the Veteran's hypertension is at least as likely as not the result of exposure to Agent Orange and that "Diabetes may be related to development of hypertension" without presenting any supportive rationale for either assertion.  As such, the Board is not inclined to afford much probative value to this unsubstantiated declarative opinion.

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to his service-connected diabetes mellitus.  Because the evidence in this case is not approximately balanced with respect to merits of the hypertension issue, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for essential hypertension, to include as secondary to service-connected Type II diabetes mellitus, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


